DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

Response to Amendment
3.	Claims 1, 21 have been amended.  Claims 12, 13, 24, 25 and 27 have been canceled.  Claims 31-40 are newly added.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1, 7-11, 14-22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over YASUKAWA et al (US 2020/0260440 A1, PCT: Sep. 19, 2017) in view of Li et al (US 2017/0332390 A1).

Regarding claim 1 (Currently Amended), YASUKAWA et al (US 2020/0260440 A1) discloses a method for a network entity (fig. 5, see, UE2, based on transmission assistance band and millimeter wave band receives from UE1, decodes sensing signal, section 0050-0051)  in a wireless communication Network (fig. 1B to fig. 5, see, the wireless system/network in which UE1 communicates with other UEs using beamforming based on sensing signal and selection of resource from a resource pool/resource candidates, section 0035-0044), the method comprising: determining, by the network entity (fig. 5, see, UE2, based on transmission assistance band and millimeter wave band receives from UE1, decodes sensing signal, section 0051-0051), a sensing node identifier (ID) associated with the network entity (section 0050-0061, 0063-source and destination ID that is related to the sensing signal) ; determining, by the network entity, a sensing signal configuration (see, UE2 that decodes the sensing signal sent on the assistance band and data signal in the millimeter wave band  by UE1, then UE2 performs sensing, section 0050-0059), the sensing signal configuration (see, sensing resource which includes resource candidates/PRBs, section 0052-0061) including: a resource configuration that specifies physical resources  selected from a set of physical resources associated with the wireless communication network (see, UE 2 that selects resources from resource pools/resource candidates to be used for transmission of data in relation to sensing signal, fig. 5, section 0050-0059, 0060-0061-furher teaches the resources as physical resource blocks (PRBs)), and a [[symbol]] sequence that is based on the sensing node ID and is specific to the network entity in the wireless communication network (see, PRBs that are associated time intervals #1, #2 and #3 in relation to the sensing, section 0059-0061, noted: the sensing resource is related to source and destination ID); and transmitting or receiving, by the network entity, a sensing signal according to the sensing signal configuration (section 0050-0060-sensing signal is transmitted by UE2 based assistance band information that is used for sensing).
YASUKAWA ‘440 discloses all the claim limitations but fails to explicitly teach: where the symbol sequence is generated using a seed that is mapped to the sensing node ID.
However, Li et al (US 2017/0332390 A1) from a similar field of endeavor (see, sensing and transmitting using selected resource, section 0014-0017) discloses: where the symbol sequence (see, generated symbol sequence of data portion of the scheduling assignment, section 0016, 0030, see, symbol sequence based on sensing by device A, section 0014-0018, 0067, 0127, 0010-UE ID/0058-resource pool ID of device) is generated using a seed that is mapped to the sensing node ID (see, the root sequence from the generated sequence selected based on the sensing device identifier (SID), section 0057-0058).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance as suggested in section 0012-0014.

Regarding claim 7 (Currently Amended), YASUKAWA ‘440 discloses the method, further comprising: transmitting, by the network entity, using at least some of the set of physical resources, a communication signal comprising data (see, UE 2 that selects resources from resource pools/resource candidates to be used for transmission of data in relation to sensing signal, fig. 5, section 0050-0059, 0060-0061-furher teaches the resources as physical resource blocks (PRBs)).

Regarding claim 8 (Original), YASUKAWA ‘440 discloses the method, wherein the sensing signal has a same frame structure (see, radio frame with first sensing and second sensing signal, section 0102-0110) and a same numerology  (section 0039-0040-numerology) as the communication signal (fig. 7, sensing assistance band associated with intervals, section 0058-0062).

Regarding claim 9 (Original), YASUKAWA ‘440 discloses the method, wherein the sensing signal has a different frame structure than the communication signal and a same numerology as the communication signal (see, radio frame with  second sensing signal on second frequency band, section 0102-0110).

Regarding claim 10 (Currently Amended), YASUKAWA ‘440 discloses the method, wherein the set of physical resources is a first set of physical resources (see, UE 2 that selects resources from resource pools/resource candidates to be used for transmission of data in relation to sensing signal, fig. 5, section 0050-0059, 0060-0061-furher teaches the resources as physical resource blocks (PRBs)),, the method further comprising: transmitting, by the network entity, using at least some of a second set of physical resources associated with the wireless communication network, a communication signal comprising data, the second set of physical resources being different from the first set of physical resources (see, resource pool for data transmission,  multiple set  of data resources for data to be transmitted, section 0050-0062).

Regarding claim 11 (Original), YASUKAWA ‘440 as modified by Li ‘390 discloses the method of claim 1, wherein the sensing signal is an orthogonal frequency division multiplexing (OFDM) signal (LI, see, DMRS transmitted in OFDM symbols, where the DMRS sequence is related to sensing signal, section 0035, 0014-0018, 0067, 0127, 0010-UE ID).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance as suggested in section 0012-0014.

Regarding claim 14 (Original), YASUKAWA ‘440 as modified by Li ‘390 discloses the method of claim 1, wherein the symbol sequence is further based on a predetermined beam direction for the sensing signal (see, beam switching with first sensing signal, section 0102-0106+, LI, see, symbol sequence based on sensing by device A, section 0014-0018, 0067, 0127, 0010-UE ID).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance as suggested in section 0012-0014.

Regarding claim 15 (Original), YASUKAWA ‘440 discloses the method of claim 1, wherein the resource configuration comprises a sparsity pattern in at least one of frequency domain and time domain (fig. 1B, fig. 2,  see, the use of beamforming for the transmission of sensing signal on frequency band, section 0013,  0016, 0037, 0042).

Regarding claim 16 (Original), YASUKAWA ‘440 discloses the method, wherein the sparsity pattern is based on at least one of the sensing node ID (see, PRBs that are associated time intervals #1, #2 and #3 in relation to the sensing, section 0059-0061, noted: the sensing resource is related to source and destination ID), a desired sensing accuracy for the sensing signal, a predetermined beam direction for the sensing signal, and a desired peak-to-average power ratio for the sensing signal (see, direction transmission in relation to sensing signal, section 0050).

Regarding claim 17 (Currently Amended), YASUKAWA ‘440 discloses the method of claim 1, wherein the sensing signal configuration further comprises a beam sweeping pattern associated with the sensing node ID (see, beam switching with first sensing signal, section 0102-0106+), the method further comprising: transmitting, by the network entity, a plurality of sensing signals (see, first and second sensing signals, section 0101-0106), including the sensing signal, according to the beam sweeping pattern (see, beam sweeping in relation to sensing resource, section 0062).

Regarding claim 18 (Original), YASUKAWA ‘440 discloses the method, wherein transmitting the plurality of sensing signals comprises performing analog beamforming, digital beamforming or hybrid beamforming (see, beam switching with first sensing signal and second sensing signal, section 0102-0106+).

Regarding claim 19 (Currently Amended), YASUKAWA ‘440 discloses the method, further comprising: transmitting, by the network entity to another network entity in the wireless communication network, at least a portion of the sensing signal configuration (fig. 5, UE2 transmitting to UE3 based on sensing information/assistance band, section 0050-0061).

Regarding claim 20 (Original), YASUKAWA ‘440 discloses the method of claim 1, wherein the network entity is a user equipment (see, UE2 sensing/user device which performs sensing related to resource selection, section 0039-0042), a base station, or a sensing agent (fig. 5, UE2 that decodes the sensing signal sent on the assistance band and data signal in the millimeter wave band by UE1, then UE2 performs sensing, section 0050-0059).

Regarding claim 21 (Currently Amended), YASUKAWA ‘440 discloses a network entity (fig. 5, see, UE2, based on transmission assistance band and millimeter wave band receives from UE1, decodes sensing signal, section 0050-0051) in a wireless communication network (fig. 1B to fig. 5, see, the wireless system/network in which UE1 communicates with other UEs using beamforming based on sensing signal and selection of resource from a resource pool/resource candidates, section 0035-0044), the network entity comprising: a processor (fig. 13, UE/user device which comprises  generating unit 140 coupled to resource control unit 130, transmitting unit 110 and receiving unit 120, section 0083-0089/fig. 14, processor 1001, section 0089-0092) to: determine (fig. 5, see, UE2, based on transmission assistance band and millimeter wave band receives from UE1, decodes sensing signal, section 0051-0051), a sensing node identifier (ID) associated with the network entity (section 0050-0061, 0063-source and destination ID that is related to the sensing signal); and determine,  a sensing signal configuration (see, UE2 that decodes the sensing signal sent on the assistance band and data signal in the millimeter wave band  by UE1, then UE2 performs sensing, section 0050-0059), the sensing signal configuration (see, sensing resource which includes resource candidates/PRBs, section 0052-0061) including : a resource configuration that  specifies physical resources selected from a set of physical resources associated with the wireless communication network (fig. 13, resource control unit 130 which selects resource to be used for transmitting, section 0083-0089, see, UE 2 that selects resources from resource pools/resource candidates to be used for transmission of data in relation to sensing signal, fig. 5, section 0050-0059, 0060-0061-furher teaches the resources as physical resource blocks (PRBs)), and a [[symbol]]l sequence that is based on the sensing node ID and is specific to the network entity in the wireless communication network (see, PRBs that are associated time intervals #1, #2 and #3 in relation to the sensing, section 0059-0061, noted: the sensing resource is related to source and destination ID); and a transmitter to: transmit (fig. 13, transmitting unit 1110 which transmits data, section 0083-0089),  a sensing signal according to the sensing signal configuration (section 0050-0060-sensing signal is transmitted by UE2 based assistance band information that is used for sensing); or a receiver to receive a sensing signal according to the sensing signal configuration.
YASUKAWA ‘440 discloses all the claim limitations but fails to explicitly teach: where the symbol sequence is generated using a seed that is mapped to the sensing node ID.

However, Li et al (US 2017/0332390 A1) from a similar field of endeavor (see, sensing and transmitting using selected resource, section 0014-0017) discloses: where the symbol sequence (see, generated symbol sequence of data portion of the scheduling assignment, section 0016, 0030, see, symbol sequence based on sensing by device A, section 0014-0018, 0067, 0127, 0010-UE ID/0058-resource pool ID of device) is generated using a seed that is mapped to the sensing node ID (see, the root sequence from the generated sequence selected based on the sensing device identifier (SID), section 0057-0058).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance as suggested in section 0012-0014.


YASUKAWA ‘440 discloses all the claim limitations but fails to explicitly teach: sensing node identifier that is distinct from other identifiers associated with the network entity.
However, KWAK ‘597 from a similar field of endeavor (see, V2X selection of resource from resource patterns based on sensing in a New Radio (NR) communication system/apparatus, section 0059, 0093-0099) discloses: sensing node identifier that is distinct from other identifiers associated with the network entity (see, each SSL/sidelink synchronization with ID in relation to transmitting of SL signals, and the UE ID, neighboring UE can discover the transmitting UE, section 0091-0103).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the V2X method and apparatus for selecting of l resources based on the sensing/discovery signal as taught by KWAK’597 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide minimization of transmission resource collision (section 0006).


The combination of YASUKAWA ‘440 and KWAK ‘597 discloses all the claim limitations but fails to explicitly teach: a symbol sequence that is based on the sensing node ID and is specific to the network entity in the wireless communication network.

YASUKAWA ‘440 discloses all the claim limitations but fails to explicitly teach: a symbol sequence that is based on the sensing node ID and is specific to the network entity in the wireless communication network.
However, Li et al (US 2017/0332390 A1) from a similar field of endeavor (see, sensing and transmitting using selected resource, section 0014-0017) discloses: a symbol sequence (see, modulation sequence symbol in relation to sensing, section 0014-0018) that is based on the sensing node ID (see, symbol sequence based on sensing by device A, section 0014-0018, 0067, 0127, 0010-UE ID/0058-resource pool ID of device) and is specific to the network entity (see, symbol sequence based on sensing by device A, section 0014-0018, 0067, 0127, 0010-UE ID)  in the wireless communication network (noted: V2X/device-to-device, communications between devices, section 0014-0018, 0048, 0067).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance as suggested in section 0012-0014.

Regarding claim 22 (Original), YASUKAWA ‘440 discloses the network entity, wherein the transmitter comprises a plurality of transmit antennas (see, configuration of antennas at the device, section 0035-0036), and wherein the sensing signal configuration further comprises a mapping to at least some of the plurality of transmit antennas (see, the band signals which are directly related to sensing signals, multiple transmission of beams, section 0034-0036, 0050-0059).

Regarding claim 28 (Currently Amended), YASUKAWA ‘440 as modified by Li ‘390 discloses the method, wherein transmitting the sensing signal according to the sensing signal configuration comprises transmitting the symbol sequence using resources specified in the resource configuration (LI, section 0030-0031-resource selection  from resources  with respect to sensing result and transmission of data, section 057-0060, 0067-DMRS sequence related to resource and symbol sequences).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance by re-selection of resources as suggested in section 0101.

Regarding claim 31 (new) YASUKAWA ‘440 as modified by  Li ‘390  discloses the network entity of claim 21, wherein the processor is further to generate a value for the seed using the sensing node ID and at least one of: a slot index; a symbol index; and a beam index (Li ‘390, see, symbol sequences in relation to the sensing ID, section 0057-0058).

Regarding claim 32 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the network entity of claim 21, further comprising determining symbols in the symbol sequence by setting, according to the seed (see, different DRM sequences in relation to the root, section 0057), one or more parameters of the sequence (see, symbols, symbol sequences, section 0009, 0035, 0067).

Regarding claim 33 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the network entity of claim 21, wherein the sensing node is part of the network entity (Li ‘390, sensing module within the transmitting device, section 0030).

Regarding claim 34 (new) , YASUKAWA ‘440 as modified by  Li ‘390  discloses the network entity of claim 21, wherein the sensing node is a separate node not embedded into the network entity (Li ‘390, each unit may be an independent physical entity, section 0128-0129).

Regarding claim 35 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the method of claim 1, wherein the seed value is determined by the sensing node ID comprises: wherein the seed value is determined by the sensing node ID and at least one of parameters: slot index, symbol index and beam index (Li ‘390, see, symbol sequences in relation to the sensing ID, section 0057-0058).

Regarding claim 36 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the method of claim 1, further comprising generating a value for the seed using the sensing node ID and at least one of: a slot index; a symbol index; and a beam index (Li ‘390, see, symbol sequences in relation to the sensing ID, section 0057-0058).

Regarding claim 37 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the mothed of claim 1, wherein the sensing node is part of the network entity (Li ‘390, sensing module within the transmitting device, section 0030).

Regarding claim 38 (new), YASUKAWA ‘440 as modified by  Li ‘390  discloses the mothed of claim 1, wherein the sensing node is a separate node not embedded into the network entity (Li ‘390, each unit may be an independent physical entity, section 0128-0129).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for selecting of channel resources based on the sensing periods as taught by LI ‘390 into the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440.  The motivation would have been to provide collision and interference avoidance by re-selection of resources as suggested in section 0101.

7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over YASUKAWA et al (US 2020/0260440 A1) in view of Li et al (US 2017/0332390 A1) as applied to claim 1 above, and further in view of LEE et al (US  2020/0033124 A1, Foreign Priority of August 30, 2019).
The combination of YASUKAWA ‘440 and Li ‘390 discloses all the claim limitations but fail to explicitly teach:
Regarding claim 2 (Currently Amended), the method of claim 1, further comprising: determining, by the network entity, properties of an object based on a reflection of the sensing signal.

Regarding claim 3 (Currently Amended), the method of claim 2, further comprising: receiving, by the network entity, the reflection of the sensing signal.

Regarding claim 4 (Currently Amended), the method of claim 2, further comprising:
receiving, by the network entity from another network entity in the wireless communication network, information pertaining to the reflection of the sensing signal, wherein determining the properties of the object is based on the information pertaining to the reflection of the sensing signal.
Regarding clam 5 (Original), the method of claim 2, wherein the object comprises at least one of a user equipment (UE) and a scattering object that at least partially obstructs communication signals.
Regarding claim 6 (Currently Amended), the method of claim 2, further comprising: transmitting, by the network entity, a communication signal comprising data, the communication signal being configured based on the properties of the object.
However, LEE ‘124 from a similar field of endeavor discloses: Regarding claim 2 (Currently Amended), the method of claim 1, further comprising: determining, by the network entity, properties of an object based on a reflection of the sensing signal (see, analyzing the light of reflected by an object, to sense the size and disposition of then object, section 0006, 0013).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Light Imaging Detection and Ranging (LIDAR) system and the Autonomous driving system, including analyzing reflective information from an object as taught by LEE ‘124 into combined the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440, and Li ‘390.  The motivation would have been to provide detection of light reflected using a sensor (section 0007).

Regarding claim 3 (Currently Amended), the method of claim 2, further comprising: receiving, by the network entity, the reflection of the sensing signal (see, reflecting information on the objected detected, and provided to device in the vehicle section 0013, 0015, 0133, 0141). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Light Imaging Detection and Ranging (LIDAR) system and the Autonomous driving system, including analyzing reflective information from an object as taught by LEE ‘124 into combined the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440, and Li ‘390.  The motivation would have been to provide detection of light reflected using a sensor (section 0007).

Regarding claim 4 (Currently Amended), the method of claim 2, further comprising:
receiving, by the network entity from another network entity in the wireless communication network, information pertaining to the reflection of the sensing signal (see, analyzing the light of reflected by an object, to sense the size and disposition of then object, section 0006, 0013), wherein determining the properties of the object is based on the information pertaining to the reflection of the sensing signal (Section 0133, 0135-0136-data about the objected generated on the basis of the sensing signal).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Light Imaging Detection and Ranging (LIDAR) system and the Autonomous driving system, including analyzing reflective information from an object as taught by LEE ‘124 into combined the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440 and Li ‘390.  The motivation would have been to provide detection of light reflected using a sensor (section 0007).

Regarding clam 5 (Original), the method of claim 2, wherein the object comprises at least one of a user equipment (UE) and a scattering object that at least partially obstructs communication signals (see, information about the vehicle/outside the vehicle, relation speed with respect to the object).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Light Imaging Detection and Ranging (LIDAR) system and the Autonomous driving system, including analyzing reflective information from an object as taught by LEE ‘124 into combined the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440 and Li ‘390.  The motivation would have been to provide detection of light reflected using a sensor (section 0007).

Regarding claim 6 (Currently Amended), the method of claim 2, further comprising: transmitting, by the network entity, a communication signal comprising data, the communication signal being configured based on the properties of the object (Section 0133, 0135-0136-data about the objected generated on the basis of the sensing signal).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Light Imaging Detection and Ranging (LIDAR) system and the Autonomous driving system, including analyzing reflective information from an object as taught by LEE ‘124 into combined the method and device of sensing based on resource selection from resource candidates of YASUKAWA ‘440, LEE ‘124 and Li ‘390.  The motivation would have been to provide detection of light reflected using a sensor (section 0007).

Allowable Subject Matter
8.	Claims 23, 26 are allowed.
The closest prior arts either singular or in combination fail to reasonably anticipate or render obvious “ a symbol sequence that is based on a sensing node identifier (ID) of the second network entity, wherein the sensing node ID of the second network entity is distinct from other identifiers associated with the second network entity; determining, by the first network entity based on the second network entity sensing signal configuration, a data communication signal configuration that at least partially avoids interference with a sensing signal that is to be transmitted by the second network entity in accordance with the second network entity sensing signal configuration; and transmitting, by the first network entity, a communication signal according to the data communication signal configuration, the communication signal comprising data.”


9.	Claims 29-30, 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior arts either singular or in combination fail to reasonably anticipate or render obvious “wherein the symbol sequence comprises a Zadoff-Chu sequence, and wherein determining the sensing signal configuration comprises: generating the Zadoff-Chu sequence using the sensing node ID as at least one of a root of the Zadoff-Chu sequence and a phase shift value of the Zadoff-Chu sequence” as recited in claims 29, 39.


The closest prior arts either singular or in combination fail to reasonably anticipate or render obvious “wherein the symbol sequence comprises a Pseudo Noise (PN) sequence, and determining the sensing signal configuration comprises generating the PN sequence using the sensing node ID, the sensing node ID being associated with at least one of a polynomial of the PN sequence, a degree of the PN sequence, and a type of the PN sequence” as recited in claims 30, 40.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473